Per Curiam.
Respondent is a New Jersey attorney admitted to practice in this department in 1983.
Petitioner Committee on Professional Standards moves for an order disciplining respondent pursuant to section 806.19 of this court’s rules (22 NYCRR 806.19) by reason of his July 20, 1990 public reprimand by the Supreme Court of New Jersey. Respondent was found guilty of neglecting real estate matters entrusted to him by four clients.
In view of respondent’s public reprimand in the State of New Jersey for professional misconduct and his failure to answer or appear in opposition to the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent essentially the same discipline in this State as was imposed in the State of New Jersey (see, Matter of Apovian, 140 AD2d 736).
Respondent censured. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.